


    
    
EXHIBIT 10.23




COMPUTER SCIENCES CORPORATION


2011 OMNIBUS INCENTIVE PLAN


PERFORMANCE BASED INDUCEMENT RESTRICTED STOCK UNIT


AWARD AGREEMENT






1.
Grant of Award.



This Agreement (“Agreement”) is made and entered into as of April 16, 2012 (the
“Grant Date”) by and between Computer Sciences Corporation, a Nevada corporation
(the “Company”), and J. Michael Lawrie, a full time employee of the Company
and/or one or more of its subsidiaries (the “Employee”).
This Agreement granting the Employee an award under the Plan (the “Award”) shall
be subject to all of the terms and conditions set forth in the Computer Sciences
Corporation 2011 Omnibus Incentive Plan (the “Plan”) and this Agreement. Except
as defined in Appendix A or as otherwise defined herein, capitalized terms shall
have the same meanings ascribed to them under the Plan.
This Award is being granted pursuant to Section 2(d)(2) of the Employment
Agreement.
This Award is subject to the data privacy provisions set forth in Appendix B.
Award Granted: 200,000 Restricted Stock Units (the “RSUs”).
2.
Normal Settlement of RSUs.



(a)Except as otherwise provided in this Agreement, the RSUs shall be settled by
the Company delivering to the Employee (or after the Employee's death, the
beneficiary designated by the Employee for such purpose), on or as soon as
practicable following each Vesting Date, a number of RSU Shares equal to the
number of RSUs which vest on such Vesting Date, together with any related
Dividend Equivalents.


(b)Except as otherwise provided in this Agreement, the RSUs shall vest and be
settled in 4 equal tranches each based on the average Common Stock closing
trading price on the New York Stock Exchange over any 30 consecutive-trading day
period commencing on or after the Grant Date equaling or exceeding the following
percentage increases from the average Common Stock closing trading price on the
New York Stock Exchange over the 3 calendar months preceding the Effective Date
(such price, the “Base Price”), together with any related Dividend Equivalents,
subject to the Employee's continued employment by the Company through such
Vesting Date. For purposes this Agreement, the “Vesting Date” of each tranche of
RSUs shall be the first date on which the performance condition for such tranche
described in this Section 2(b) is attained. For the avoidance of doubt, once a
tranche of RSUs has vested, such vested tranche shall not be affected by any
subsequent change in the trading price of the Common Stock.

1

--------------------------------------------------------------------------------




Common Stock price increase from Base Price of
Cumulative Number of RSUs Vesting
20%
50,000
40%
100,000
60%
150,000
80%
200,000



Any portion of RSUs which remain unvested on the last day of the Fiscal Year
ending March 31, 2017 shall be immediately forfeited.
3.
Effect of Termination of Employment; Change in Control; Recoupment and
Forfeiture.



(a)Other than for Cause, for Good Reason or due to death or Disability. If,
prior to the vesting and settlement of the RSUs in full, the Employee's status
as an employee of the Company or any of its subsidiaries is terminated (the date
of such termination, the “Employment Termination Date”) either (1) by the
Company without “Cause,” (2) by the Employee for “Good Reason,” or (3) due to
death or “Disability” (as each quoted term is defined in the Employment
Agreement), then, unvested RSUs and related Dividend Equivalents shall
immediately vest to the extent the Common Stock closing trading price on the
trading day immediately preceding the Employment Termination Date meets or
exceeds the specified performance targets set forth in Section 2(a) of this
Agreement, and to the extent of such vesting the Employment Termination Date
shall be considered the Vesting Date for purposes of this Agreement. Any
unvested portion of the RSUs and all related Dividend Equivalents (after taking
into account vesting pursuant to this Section 3(a)) shall automatically be
cancelled as of the close of business on the Employment Termination Date.


(b)Cancellation of RSUs upon Other Termination of Employment. If, prior to the
settlement in full of the RSUs, the Employee's status as an employee of the
Company or any of its subsidiaries is voluntarily or involuntarily terminated
other than pursuant to Section 3(a) hereof, then any unvested portion of the
RSUs and all related Dividend Equivalents shall automatically be cancelled as of
the close of business on the Employment Termination Date.


(c)Change in Control. Upon a Change in Control, unvested RSUs shall vest and be
settled to the extent the per-share value of a share of Common Stock as
established in the transaction constituting a Change in Control is at or above
the specified performance targets set forth in Section 2(a) of this Agreement.


(d)Recoupment and Forfeiture. Settlement of all or a portion of the Award
pursuant to this Section 3 is subject to the forfeiture and recoupment
provisions in accordance with Section 5 hereof.


4.
Withholding and Taxes.



(a)If the Company is obligated to withhold an amount on account of any federal,
state or local tax imposed as a result of the grant or settlement of the RSU
pursuant to this Agreement (collectively, “Taxes”), including, without
limitation, any federal, state or other income tax, or any F.I.C.A., state
disability insurance tax or other employment tax (the date upon which the
Company and/or the Employer becomes so obligated shall be referred to herein as
the “Withholding Date”), then the Employee shall pay to the Company on the
Withholding Date, the minimum aggregate amount that the Company is so obligated
to withhold, as such amount shall be determined by the Company (the “Minimum
Withholding Liability”), which payment shall be made by the automatic
cancellation by the Company of a portion of the RSU Shares; provided that the
Company is not then prohibited from purchasing or acquiring such shares of
Common Stock (such shares to be valued on the basis of the aggregate Fair Market
Value thereof on the Withholding Date, plus the value of the unpaid Dividend
Equivalents associated with such shares on the Withholding Date); and provided
further that the RSU Shares to be cancelled shall be those that would otherwise
have been delivered to the Employee the soonest upon settlement of the RSU; and
provided further, however, that the Employee may, on or before the Withholding
Date, irrevocably elect to instead pay to the Company, by check or wire transfer
delivered or made within one business day after the Withholding Date, an amount
equal to or greater than the Minimum Withholding Liability.


(b)The Employee acknowledges that neither the Company nor the Employer has made
any representation or given any advice to the Employee with respect to Taxes.



2

--------------------------------------------------------------------------------




5.
Recoupment and Forfeiture.



(a)Refund of Stock Value; Forfeiture of RSUs.


(i)Refund of Stock Value in respect of Vested RSUs. If the Employee breaches any
of the covenants set forth in Section 5(b)(i), (ii) or (iii) hereof (the date of
the first occurrence of such breach, the “Date of Breach”) during the Applicable
Restrictive Period, then, the Employee shall immediately deliver to the Company
an amount in cash equal to the (i) aggregate Fair Market Value, determined as of
the applicable Vesting Date, of any RSU Shares which were delivered to the
Employee or cancelled in payment of Taxes within the one year period prior to
the Date of Breach and (ii) Dividend Equivalents paid to the Employee in respect
of delivered RSU Shares.


(ii)Forfeiture of Unvested RSUs. If the Employee breaches any of the covenants
set forth in Section 5(b)(i), (ii) or (iii) hereof, any unvested portion of the
RSUs and all related Dividend Equivalents shall automatically be cancelled and
forfeited as of the Date of Breach.


(b)Triggering Events. The events referred to in Sections 3(d) and 5(a) hereof
are as follows:


(i)Non-Disclosure and Non-Use of Confidential Information. The Employee agrees
not to disclose, use, copy or duplicate or otherwise permit the use, disclosure,
copying or duplication of any Confidential Information (other than in connection
with authorized activities conducted in the course of the Employee's employment
at the Company for the benefit of the Company) during the period of including
during his/her employment with the Company or at any time thereafter. The
Employee agrees to take all reasonable steps and precautions to prevent any
unauthorized disclosure, use, copying or duplication of Confidential
Information.


(ii)Non-Solicitation of the Company's Employees, Clients, and Prospective
Clients. During the time of the Employee's employment and for a period of 24
months thereafter, the Employee shall not, without the express, prior written
consent of the Board, engage in any of the conduct described in paragraphs (A)
and (B) below, either directly or indirectly, individually or as an employee,
agent, contractor, consultant, member, partner, officer, director or stockholder
(other than as a stockholder of less than 5% of the equities of a publicly held
corporation) or in any other capacity for any person, firm, partnership or
corporation:


(A)hire, attempt to hire or assist any other person or entity in hiring or
attempting to hire any current employee of the Company or any person who was a
Company employee within the 6-month period preceding such hiring or attempted
hiring;


(B)solicit, divert or cause a reduction in the business or patronage of any
Client or Prospective Client.


(iii)Non-Competition. During the time of the Employee's employment and for a
period of 12 months thereafter, the Employee shall not, without the express,
prior written consent of the Board, either directly or indirectly, as an
employee, agent, contractor, consultant, partner, member, officer, director or
stockholder (other than as a stockholder of less than 5% of the equities of a
publicly traded corporation), wherever the Company is marketing or providing its
services or products, participate in any activity as, or for, a Competitor of
the Company which is the same or similar to the activities in which the Employee
was involved at the Company.


(c)Waiver of Recoupment. Notwithstanding the foregoing, the Employee shall be
released from (i) all of his obligations under Section 5(a) hereof in the event
that a Change in Control occurs within three years prior to the Employment
Termination Date, and (ii) some or all of his obligations under Section 5(a)
hereof in the event that the Committee shall determine, in its sole discretion,
that such release is in the best interests of the Company.


(d)Effect on Other Rights and Remedies. The rights of the Company set forth in
this Section 5 shall not limit or restrict in any manner any rights or remedies
which the Company or any of its affiliates may have under law or under any
separate employment, confidentiality or other agreement with the Employee or
otherwise with respect to the events described in Section 5(b) hereof.

3

--------------------------------------------------------------------------------




(e)Reasonableness. The Employee agrees that the terms and conditions set forth
in this Section 5 are fair and reasonable and are reasonably required for the
protection of the interests of the Company. If, however, in any judicial
proceeding any provision of this Section 5 is found to be so broad as to be
unenforceable, the Employee and the Company agree that such provision shall be
interpreted to be only so broad as to be enforceable.


(f)Clawback. As an additional condition of receiving this Award, the Employee
agrees and acknowledges that the Award shall be subject to repayment to the
Company in whole or in part in the event of a financial restatement or in such
other circumstances as may be required by applicable law or as may be provided
in any clawback policy that is adopted by the Company.


6.
Registration of Units.



The Employee's right to receive the RSU Shares shall be evidenced by book entry
(or by such other manner as the Committee may determine).
7.
Certain Corporate Transactions.



In the event that the outstanding securities of any class then comprising the
RSU Shares are increased, decreased or exchanged for or converted into cash,
property and/or a different number or kind of securities, or cash, property
and/or securities are distributed in respect of such outstanding securities, in
either case as a result of a reorganization, merger, consolidation,
recapitalization, reclassification, dividend (other than a regular, quarterly
cash dividend) or other distribution, stock split, reverse stock split or the
like, then, unless the Committee shall determine otherwise, the term “RSU
Shares,” as used in this Agreement, shall, from and after the date of such
event, include such cash, property and/or securities so distributed in respect
of the RSU Shares, or into or for which the RSU Shares are so increased,
decreased, exchanged or converted.
8.
Shareholder Rights.



The Employee shall have no rights of a shareholder with respect to RSU Shares
subject to this Award unless and until such time as the Award has been settled
by the transfer of shares of Common Stock to the Employee.
9.
Assignment of Award.



Except as otherwise permitted by the Committee, the Employee's rights under the
Plan and this Agreement are personal; no assignment or transfer of the
Employee's rights under and interest in this Award may be made by the Employee
other than by will or by the laws of descent and distribution.
10.
Notices.



Unless the Company notifies the Employee in writing of a different procedure,
any notice or other communication to the Company with respect to this Award
shall be in writing and shall be:
(a)by registered or certified United States mail, postage prepaid, to Computer
Sciences Corporation, Attn: General Counsel, 3170 Fairview Park Drive, Falls
Church, VA 22042; or


(b)by hand delivery or otherwise to Computer Sciences Corporation, Attn:
Corporate Secretary, 3170 Fairview Park Drive, Falls Church, VA 22042.


Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Employee, five days after
deposit in the United States mail, postage prepaid, addressed to the Employee at
the address specified at the end of this Agreement or at such other address as
the Employee hereafter designates by written notice to the Company.
11.
Stock Certificates.



Certificates representing the Common Stock issued pursuant to the Award will
bear all legends required by law

4

--------------------------------------------------------------------------------




and necessary or advisable to effectuate the provisions of the Plan and this
Award. The Company may place a “stop transfer” order against shares of the
Common Stock issued pursuant to this Award until all restrictions and conditions
set forth in the Plan or this Agreement and in the legends referred to in this
Section 11 have been complied with.
12.
Successors and Assigns.



This Agreement shall bind and inure to the benefit of and be enforceable by the
Employee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Employee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.
13.
Plan.



The RSU is granted pursuant to the Plan, as in effect on the Grant Date, and is
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time; provided, however, that no such amendment shall deprive the
Employee, without his consent, of the RSU or of any of the Employee's rights
under this Agreement. The interpretation and construction by the Committee of
the Plan, this Agreement and such rules and regulations as may be adopted by the
Committee for the purpose of administering the Plan shall be final and binding
upon the Employee. Until the RSU is settled in full, the Company shall, upon
written request therefor, send a copy of the Plan, in its then-current form, to
the Employee.
14.
No Employment Guaranteed.



No provision of this Agreement shall (a) be deemed to form an employment
contract or relationship with the Company or any of its subsidiaries, (b) confer
upon the Employee any right to be or continue to be in the employ of the Company
or any of its subsidiaries, (c) affect the right of the Employer to terminate
the employment of the Employee, with or without cause, or (d) confer upon the
Employee any right to participate in any employee welfare or benefit plan or
other program of the Company or any of its subsidiaries other than the Plan. The
Employee hereby acknowledges and agrees that the Employer may terminate the
employment of the Employee at any time and for any reason, or for no reason,
unless applicable law provides otherwise or unless the Employee and the Employer
are parties to a written employment agreement that expressly provides otherwise.
15.
Nature of Company Restricted Stock Unit Grants.



The Employee acknowledges and agrees that:
(a)the Plan was established voluntarily by the Company, it is discretionary in
nature and it may be modified, suspended or terminated by the Company at any
time, as provided in the Plan and this Agreement;


(b)the Company grants RSUs voluntarily and on an occasional basis, and the
receipt of the RSU by the Employee does not create any contractual or other
right to receive any future grant of RSUs, or any benefits in lieu of a grant of
RSUs;


(c)all decisions with respect to future grants of RSUs by the Company will be
made in the sole discretion of the Company;


(d)the Employee is voluntarily participating in the Plan; and


(e)the future value of the RSU is unknown and cannot be predicted with
certainty.


16.
Governing Law; Consent to Jurisdiction.



This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Nevada, United States of America, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. Any action, suit or proceeding to enforce the terms and
provisions of this Agreement, or to resolve any dispute or controversy arising
under or in any way relating to this Agreement, may be brought in the state
courts for the County of Washoe, State of Nevada, United States of America, and
the parties hereto hereby consent to the jurisdiction of such courts. If the
Employee has received this or any other document related

5

--------------------------------------------------------------------------------




to the Plan translated into a language other than English, and the translated
version is different than the English version, the English version will control.
17.
Entire Agreement; Amendment and Waivers.



This Agreement embodies the entire understanding and agreement of the parties
with respect to the subject matter hereof, and no promise, condition,
representation or warranty, express or implied, not stated or incorporated by
reference herein, shall bind either party hereto. None of the terms and
conditions of this Agreement may be amended, modified, waived or canceled except
by a writing, signed by the parties hereto specifying such amendment,
modification, waiver or cancellation. A waiver by either party at any time of
compliance with any of the terms and conditions of this Agreement shall not be
considered a modification, cancellation or consent to a future waiver of such
terms and conditions or of any preceding or succeeding breach thereof, unless
expressly so stated.
18.
Section 409A Compliance.



Payments under this Agreement are designed to be made in a manner that is exempt
from or compliant with Section 409A of the U.S. Internal Revenue Code (the
“Code”) as a “short-term deferral,” and the provisions of this Agreement will be
administered, interpreted and construed accordingly (or disregarded to the
extent such provision cannot be so administered, interpreted, or construed).
Notwithstanding anything to the contrary in this Agreement, if, upon the advice
of its counsel, the Company determines that the settlement of an RSU pursuant to
this Agreement is or may become subject to the additional tax under Section
409A(a)(1)(B) of the Code or any other taxes or penalties imposed under Section
409A (“409A Taxes”) as applicable at the time such settlement is otherwise
required under this Agreement, then such payment may be delayed to the extent
necessary to avoid 409A Taxes. In particular:
(a)if the Employee is a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code on the date of the Employee's “separation from
service” (other than due to death) within the meaning of Section 1.409A-1(h) of
the Treasury Regulations, such settlement shall be delayed until the earlier of
(i) the first business day following the expiration of six months from the
Employee's separation from service, (ii) the date of the Employee's death, or
(iii) such earlier date as complies with the requirements of Section 409A (the
“Settlement Delay Period”); and


(b)if all or any part of an RSU has been converted into cash pursuant to Section
7 hereof, then:


(i)upon settlement of such RSU, such cash shall be increased by an amount equal
to interest thereon for the Settlement Delay Period at a rate equal to the
120-month rolling average yield to maturity of the index called the “Merrill
Lynch U.S. Corporates, A Rated, 15+ Years Index” (or any successor index, or if
neither exists, the most similar index which does exist) as of December 31 of
the year preceding the year in which the Settlement Delay Period commences,
compounded annually; and


(ii)the Company shall fund the payment of such cash to the Employee upon
settlement of such RSU, including the interest to be paid with respect thereto
(collectively, the “Delayed Cash Payment”), by establishing and irrevocably
funding a trust for the benefit of the Employee, but only if the establishment
of such trust does not result in any taxes or penalties becoming due under
Section 409A(b). Such trust shall be a grantor trust described in Section 671 of
the U.S. Internal Revenue Code and intended not to cause tax to be incurred by
the Employee until amounts are paid out from the trust to the Employee. The
trust shall provide for distribution of amounts to the Employee in order to pay
taxes, if any, that become due on the amounts as to which payment is being
delayed during the Settlement Delay Period pursuant to this Section 18, but only
to the extent permissible under Section 409A of the U.S. Internal Revenue Code
without the imposition of 409A Taxes. The establishment and funding of such
trust shall not affect the obligation of the Company to pay the Delayed Cash
Payment pursuant to this Section 18.

6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
duly executed as of the Grant Date.


EMPLOYEE
 
COMPUTER SCIENCES CORPORATION
 
 
 
 
 
 
 
 
/s/ J. Michael Lawrie
By:
/s/ William L. Deckelman, Jr.
J. Michael Lawrie
 
William L. Deckelman, Jr.
 
 
Vice President and General Counsel
The Employee acknowledges receipt of the Plan and a Prospectus relating to this
award, and further acknowledges that he has reviewed this Agreement and the
related documents and accepts the provisions thereof.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Appendix A
1.
Definitions.



For purposes of this Agreement:
(a)“Applicable Restrictive Period” shall mean, the restricted period set forth
in Section 5(b)(i), (ii) or (iii) hereof, respectively.


(b) “Client” means any client with respect to whom the Employee provided
services, on behalf of whom the Employee transacted business, or with respect to
whom the Employee possessed Confidential Information during the 12-month period
preceding each of (i) the date the Employee engages in an act described in
Section 5(b)(ii)(B) and (ii) the date of the termination of the Employee's
employment with the Company for any reason.


(c)“Competitor” means an individual, business or any other entity or enterprise
engaged or having publicly announced its intent to engage in business that is
substantially similar to the Company's business. For purposes of this Agreement,
the parties specifically agree that: the Company is engaged in the business of
providing technology-enabled solutions and services; that the Company's
capabilities include, but are not limited to, system design and integration,
information technology and business process outsourcing, applications software
development, Web and application hosting, mission support and management
consulting; and that the Company actively solicits business and services clients
located throughout the United States and the world. A non-exhaustive list of the
Company's Competitors includes Accenture, Xerox/ACS, HP/EDS, General Dynamics,
IBM, L-3 Communications, Lockheed Martin, Northrop Grumman, Dell/Perot Systems,
SAIC, Oracle/Sun Microsystems, Unisys Corporation, Infosys, WiPro, Tata,
Cognizant, or any subsidiary or affiliate thereof.


(d)“Confidential Information” means all Company trade secrets, patents,
copyrights, confidential or proprietary business information and data, sales and
financial data, pricing information, manufacturing and distribution methods,
information relating to the Company's business plans and strategies including,
but not limited to, customers and/or prospects, or lists thereof, marketing
plans and procedures, research and development plans, methods of doing business,
both technical and non-technical, information relating to the design,
architecture, flowcharts, source or object code and documentation of any and all
computer software products which the Company has developed, acquired or licensed
or is in the process of developing, acquiring or licensing or shall develop,
acquire or license in the future, hardware and database technologies or
technological information, formulae, designs, process and systems information,
intellectual property rights, and any other confidential or proprietary
information which relates to the business of the Company or to the business of
any client or vendor of the Company or any other

7

--------------------------------------------------------------------------------




party with whom the Company agrees to hold information in confidence, whether
patentable, copyrightable or protectable as trade secrets or not. Confidential
Information does not include information which is (i) already known by the
Employee without an obligation of confidentiality, (ii) publicly known or
becomes publicly known through no unauthorized act of the Employee, (iii)
rightfully received from a third party without an obligation of confidentiality,
(iv) disclosed without similar restrictions by the Company to a third party
(other than an affiliate or customer of the Company), or (v) approved by the
Company, in writing, for disclosure.


(e)“Effective Date” shall mean the first day that Employee becomes a full time
employee of the Company, which shall be no later than March 31, 2012.


(f)“Employment Agreement” shall mean the Employment Agreement made and entered
into as of the 7th day of February, 2012, by and between the Company and the
Employee.


(g)“Employer” shall mean the Employee's employer.


(h)“Prospective Client” means any individual or enterprise who is not a Client
but with whom the Company was in active business discussions or negotiations at
any time during either (i) the date the Employee engages in an act described in
Section 5(b)(ii)(B) or (ii) the 12-month period preceding the termination of the
Employee's employment with the Company for any reason and in each case whose
identity became known to the Employee in connection with the Employee's
relationship with or employment by the Company.


(i) “RSU Shares” shall mean the shares of Common Stock to be delivered upon
settlement of the RSU.

8

--------------------------------------------------------------------------------






Appendix B
1.
Data Privacy.



(a)In order to implement, administer, manage and account for the Employee's
participation in the Plan, the Company and/or the Employer may:
(i)collect and use certain personal data regarding the Employee, including,
without limitation, the Employee's name, home address and telephone number, work
address and telephone number, work e-mail address, date of birth, social
insurance or other identification number, term of employment, employment status,
nationality and tax residence, and details regarding the terms and conditions,
grant, vesting, cancellation, termination and expiration of all restricted stock
units and other stock based incentives granted, awarded or sold to the Employee
by the Company (collectively, the “Data”);


(ii)transfer the Data, in electronic or other form, to employees of the Company
and its subsidiaries, and to third parties, who are involved in the
implementation, administration and/or management of, and/or accounting for, the
Plan, which recipients may be located in the Employee's country or in other
countries that may have different data privacy laws and protections than the
Employee's country;


(iii)transfer the Data, in electronic or other form, to a broker or other third
party with whom the Employee has elected to deposit any RSU Shares issued in
settlement of the RSU; and


(iv)retain the Data for only as long as may be necessary in order to implement,
administer, manage and account for the Employee's participation in the Plan.


(b)The Employee hereby consents to the collection, use, transfer and retention
of the Data, as described in this Agreement, for the exclusive purpose of
implementing, administering, managing and accounting for the Employee's
participation in the Plan.


(c)The Employee understands that by contacting his or her local human resources
representative, the Employee may:


(i)view the Data;


(ii)correct any inaccurate information included within the Data;


(iii)request additional information regarding the storage and processing of the
Data


(iv)request a list with the names and addresses of any potential recipients of
the Data; and


(v)under certain circumstances and with certain consequences, prevent further
use, transfer, retention and/or processing of the Data.





9